Order entered July 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01436-CR

                         RAYMOND CRAIG FREEMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-41797-I

                                            ORDER
       Appellant’s brief was filed May 1, 2019. Counsel did not, however, file a motion to

withdraw as counsel to accompany the Anders brief. She also did not provide proof (1) she

informed appellant of his right to file a pro se response, his right to review the record before

filing that response, and his pro se right to seek discretionary review should the court of appeals

declare his appeal frivolous, or (2) she provided appellant with a copy of the clerk’s record and

reporter’s record or informed him he should immediately file a motion for pro se access to the

appellate record with the court of appeals. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.

Crim. App. 2014). We notified counsel of the failure to file a motion to withdraw by letter dated

May 23, 2019; to date, counsel has not responded and we have had no further communication

from her.
       Accordingly, counsel Sharita Blacknall is ORDERED to file, by July 26, 2019, a motion

to withdraw as counsel along with proof she has complied with the requirements of Kelly. If

counsel fails to comply with this order, this appeal will be abated for a hearing in the trial court

regarding appellant’s representation.

       We DIRECT the Clerk to send a copy of this order to the Honorable Nancy Kennedy,

Presiding Judge, Criminal District Court No. 2; to counsel Sharita Blacknall; and to the Dallas

County District Attorney.




                                                     /s/     LANA MYERS
                                                             JUSTICE